Exhibit 10.4

SUBSCRIPTION AGREEMENT




THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of July 20, 2011, by
and between TK Star Design Inc, a Nevada corporation (the “Company”), and each
investor listed on Exhibit A hereto (each such investor individually, a
“Subscriber” and, collectively, the “Subscribers”; such Subscribers and their
transferors are hereinafter individually referred to as a “Holder




RECITALS:




WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”).




WHEREAS, the Company desires to issue and sell to the Subscribers, and the
Subscribers desire to purchase from the Company in the increments set forth on
Exhibit A, (i) 615,000 shares of the Company’s common stock (the “Purchased
Shares”) for the purchase price of $1.00 per share; (ii) Series A share purchase
warrants to purchase, individually one share of the Company’s common stock and,
collectively, 1,230,000 shares of the Company’s common stock (the “Series A
Warrants”) in the form attached hereto as Exhibit F; (iii) Series B share
purchase warrants to purchase, individually one share of the Company’s common
stock and, collectively, 1,230,000 shares of the Company’s common stock (the
“Series B Warrants”) in the form attached hereto as Exhibit G; (iv) Series C
share purchase warrants to purchase, individually one share of the Company’s
common stock and, collectively, 615,0000 shares of the Company’s common stock
(the “Series C Warrants”) in the form attached hereto as Exhibit H; and (v)
Series D share purchase warrants  to purchase , individually one share of the
Company’s common stock and, collectively, 615,000 shares of the Company’s common
stock (the “Series D Warrants”) in the form attached hereto as Exhibit I
(collectively, the Series A Warrants, the Series B Warrants, the Series C
Warrants and the Series D Warrants, the “Warrants”).  Each purchase of a
Purchased Shares entities the Subscriber to two shares of Series A Warrants, two
shares of Series B Warrants, one share of Series C Warrants and one share of
Series D Warrants.




WHEREAS, each Series A Warrant entitles the Subscriber to purchase one (1) share
of the Company’s Common Stock (the “A Warrant Shares”) for the Exercise Price of
$ 0.50 (the “Series A Warrants Exercise Price”) when certain conditions are
satisfied, as fully described in Exhibit F, and each Series B Warrant entitles
the Subscriber to purchase one (1) share of the Company’s Common Stock (the “B
Warrant Shares”) for the Exercise Price of $0.75  (the “Series B Warrants
Exercise Price”)  when certain conditions are satisfied, as fully described in
Exhibit G, eachSeries C Warrants entitles the Subscriber to purchase one (1)
share of the Company’s Common Stock (the “C Warrant Shares”) for the Exercise
Price of $ 1.00 (the “Series C Warrants Exercise Price”), when certain
conditions are satisfied, as fully described in Exhibit H, and each  Series D
Warrant entitles the Subscriber to purchase one (1) share of the Company’s
Common Stock (the “D Warrant Shares”) for the Exercise Price of $ 1.00  (the
“Series D Warrants Exercise Price”), when certain conditions are satisfied, as
fully described in Exhibit I, (collectively, the A Warrant Shares, the B Warrant
Shares, the C Warrant Shares, the D Warrant Shares, the “Warrant Shares”)
(collectively the Purchased Shares, the Warrants and Warrant Shares are
 referred to as the “Purchased Securities”).




WHEREAS, simultaneously with entering into this Agreement, the Company and the
Subscribers are entering into that certain Registration Rights Agreement, dated
as of the date hereof (the “Registration Rights Agreement”) attached as Exhibit
J hereto, pursuant to which the Company shall register for resale of the
Purchased Shares and the common stock underlying the Warrants (as defined below)
on the terms set forth therein.





1







--------------------------------------------------------------------------------




WHEREAS, this Offering is in connection with the combination (the “Combination”)
of the Company and Phoenix International (China) Company Limited, a company
incorporated under the laws of Hong Kong (“Merging Company”). The closing of the
Combination is conditioned upon all of the conditions of this Offering being
met, and the Offering is conditioned upon the closing of the Combination. The
current shareholders, and management of Merging Company shall own at least
majority of the Company or its successor upon completion of the Combination.
Pursuant to the Combination, the Merging Company will become a wholly-owned
subsidiary of the Company.  Therefore, the Company, and the Merging Company are
collectively referred to herein as the “Company”, unless otherwise indicated.




WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Purchased Securities and the Subscriber desires to purchase that number of
Purchased Securities set forth on the signature page hereto on the terms and
conditions set forth herein.




WHEREAS, the aggregate proceeds of the Offering shall be held in escrow pursuant
to the terms of a Funds Escrow Agreement to be executed by the parties
substantially in the form attached hereto as Exhibit E (the “Escrow Agreement”).




AGREEMENT:




NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and each Subscriber hereby agree as
follows:




1.

Purchase and Sale of Purchased Securities. Subject to the satisfaction or waiver
of the terms and conditions of this Agreement, on the Closing Date (as defined
below), each Subscriber shall purchase and the Company shall sell to each
Subscriber for the portion of the Purchase Price designated on the signature
pages hereto the respective Purchased Securities




2.     

Closing.  The issuance and sale of the Purchased Securities shall occur on the
closing date (the “Closing Date”), which shall be the date that all of the
Subscribers’ funds representing the net amount due to the Company from the
Purchase Price of the Offering is transmitted by wire transfer or otherwise to
or for the benefit of the Company to the escrow account pursuant to the Escrow
Agreement. The initial Closing Date shall occur on or before July 14, 2011 or
any later date when all necessary documents and filings are ready (the “Initial
Closing”) and shall transmit to the escrow account gross proceeds of at least $
615,000.  The consummation of the transactions contemplated herein (the
“Closing”) shall take place at the offices of Bernard & Yam, LLP, 401 Broadway,
Suite 1708, New York, New York, or any other location on such date and time as
the Subscribers and the Company may agree upon; provided, that all of the
conditions set forth in Section 11 hereof and applicable to the Closing shall
have been fulfilled or waived in accordance herewith.




3.

Subscriber Representations, Warranties and Covenants.  The Subscriber each
hereby represent and warrant to and agrees, in their individual capacity, with
the Company that:




(a)

Organization and Standing of the Subscriber.   If such Subscriber is an entity,
such Subscriber is a corporation, partnership or other entity duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.




(b)

Authorization and Power.   Such Subscriber has the requisite power and authority
to enter into and perform this Agreement and the other Transaction Documents (as
defined in Section 4(c)) and to purchase the Purchased Securities being sold to
it hereunder.  The execution, delivery and performance of this Agreement and the
other Transaction Documents by such Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Subscriber or its Board of Directors, stockholders,
partners, members, as the case may be, is required.  This Agreement and the
other Transaction Documents have been duly authorized, executed and delivered by
such Subscriber and constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of such Subscriber enforceable against
such Subscriber in accordance with the terms thereof.





2







--------------------------------------------------------------------------------




(c)

No Conflicts.   The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by such Subscriber of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of such Subscriber’s charter documents or bylaws
or other organizational documents or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Subscriber is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Subscriber or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Subscriber).  Such Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the other Transaction Documents or to
purchase the Purchased Securities in accordance with the terms hereof, provided
that for purposes of the representation made in this sentence, such Subscriber
is assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.




(d)

Acquisition for Investment. The Subscriber is acquiring the Purchased Securities
solely for its own account for the purpose of investment and not with a view to
or for resale in connection with a distribution.  The Subscriber does not have a
present intention to sell the Purchased Securities, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of the
Purchased Securities to or through any person or entity; provided, however, that
by making the representations herein and subject to Section 3.2(h) below, the
Subscriber does not agree to hold the Purchased Securities for any minimum or
other specific term and reserves the right to dispose of the Purchased
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition.  The Subscriber acknowledges that it is able to
bear the financial risks associated with an investment in the Purchased
Securities and that it has been given full access to such records of the Company
and the subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.  The Subscriber further acknowledges that the Subscriber
understands the risks of investing in companies domiciled and/or which operate
primarily in the People’s Republic of China and that the purchase of the
Purchased Securities involves substantial risks.




(e)

Information on Company.    Such Subscriber has been furnished with or has had
access to the EDGAR Website of the Commission and to the Company’s periodic
reports filed with the United Statement Securities and Exchange Commission (the
“SEC” or “Commission”) together with all other filings made with the Commission
available at the EDGAR website (hereinafter referred to collectively as the
“Reports”) and all correspondence from the Commission to the Company including
but not limited to the Commission’s comment letters relating to the Company’s
periodic filings with the Commission whether available at the EDGAR website or
not.  In addition, such Subscriber has received in writing from the Company such
other information concerning its operations, financial condition and other
matters as such Subscriber has requested in writing, the transaction documents
related to the Combination or to which the Company determines to be material to
the Subscriber’s investment decision, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Subscriber deems material in
deciding on the advisability of investing in the Purchased Securities.  Such
Subscriber has relied on the Reports and Other Written Information in making its
investment decision.




(f)

Opportunities for Additional Information.  The Subscriber acknowledges that the
Subscriber has had the opportunity to ask questions of and receive answers from,
or obtain additional information from, the executive officers of the Company
concerning the financial and other affairs of the Company.





3







--------------------------------------------------------------------------------




(g)

Information on Subscriber.   Subscriber is, and will be on the Closing Date, an
“accredited investor”, as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Subscriber to
utilize the information made available by the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Such Subscriber
has the authority and is duly and legally qualified to purchase and own the
Purchased Securities.  Such Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.  The
information set forth on the signature page hereto regarding such Subscriber is
accurate.




(h)

Compliance with 1933 Act.   Such Subscriber understands and agrees that the
Purchased Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Purchased Securities must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration.  The Subscriber
acknowledges that the Subscriber is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. The Subscriber understands
that to the extent that Rule 144 is not available, the Subscriber will be unable
to sell any Purchased Securities without either registration under the 1933 Act
or the existence of another exemption from such registration requirement. In any
event, and subject to compliance with applicable securities laws, the Subscriber
may enter into lawful hedging transactions in the course of hedging the position
they assume and the Subscriber may also enter into lawful short positions or
other derivative transactions relating to the Purchased Securities, and deliver
the Purchased Securities, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Purchased Securities,
to third parties who in turn may dispose of these Purchased Securities.




(i)

Purchased Securities Legend.  The Purchased Securities shall bear the following
or similar legend:




“THE ISSUANCE AND SALE OF THE PURCHASED SECURITIES REPRESENTED BY THIS
CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, NOR APPLICABLE STATE SECURITIES LAWS.  THE PURCHASED SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE PURCHASED SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR  PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT, OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING, THE PURCHASED
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE PURCHASED SECURITIES.”




(j)

Communication of Offer.  The offer to sell the Purchased Securities was directly
communicated to such Subscriber by the Company.  At no time was such Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.





4







--------------------------------------------------------------------------------




(k)

Restricted Securities.   Such Subscriber understands that the Purchased
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Purchased Securities unless pursuant to an effective registration
statement under the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Purchased Securities to its Affiliates (as
defined below) provided that each such Affiliate is an “accredited investor”
under Regulation D and such Affiliate agrees to be bound by the terms and
conditions of this Agreement. For the purposes of this Agreement, an “Affiliate”
of any person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Affiliate includes each Subsidiary of the Company.  For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.




(l)

No Governmental Review.   Such Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Purchased Securities or the
suitability of the investment in the Purchased Securities nor have such
authorities passed upon or endorsed the merits of the offering of the Purchased
Securities.




(m)

Correctness of Representations.  Such Subscriber represents that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless such Subscriber otherwise notifies the Company prior to the Closing Date,
shall be true and correct as of the Closing Date.  The Subscriber understands
that the Purchased Securities are being offered and sold in reliance on a
transactional exemption from the registration requirement of Federal and state
securities laws and the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of the Subscriber to acquire the Purchased
Securities.




(n)

Short Sales and Confidentiality. Other than the transaction contemplated
hereunder, the Subscriber has not directly or indirectly, nor has any person
acting on behalf of or pursuant to any understanding with the Subscriber,
executed any disposition, including short sales (but not including the location
and/or reservation of borrowable shares of Common Stock), in the securities of
the Company during the period commencing from the time that the Subscriber first
received a term sheet from the Company or any other person setting forth the
material terms of the transactions contemplated hereunder until the date that
the transactions contemplated by this Agreement are first publicly announced as
described in Section 7(m).  The Subscriber covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 7(m), the Subscriber will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). The
Subscriber understands and acknowledges that the Commission currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” prior to the effective date of the Registration Statement with the
Purchased Securities is a violation of Section 5 of the 1933 Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Notwithstanding the foregoing, the
Subscriber does not make any representation, warranty or covenant hereby that it
will not engage in short sales in the securities of the Company after the date
that the transactions contemplated by this Agreement are first publicly
announced as described in Section 7(m). Notwithstanding the foregoing, in the
case of a Subscriber that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Subscriber's assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Subscriber's assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Purchased Securities covered by this Agreement.





5







--------------------------------------------------------------------------------




4.

Company Representations and Warranties.  The Company represents and warrants to
and agrees with each Subscriber that:




(a)

Due Incorporation.  The Company is a corporation or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its properties and to carry on its business as presently
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect.  For purposes of this Agreement, a “Material Adverse
Effect” means any material adverse effect on the business, operations,
properties, or financial condition of the Company and its Subsidiaries
individually, or in the aggregate and/or any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its obligations under this Agreement.  For
purposes of this Agreement, “Subsidiary” means, with respect to any entity at
any date, any corporation, limited or general partnership, limited liability
company, trust, estate, association, joint venture or other business entity of
which more than 30% of (i) the outstanding capital stock having (in the absence
of contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity.  As of the Closing Date, all of the
Company’s Subsidiaries and the Company’s ownership interest therein are set
forth on Schedule 4(a).




(b)

Outstanding Stock.  All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and non-assessable.




(c)

Authority; Enforceability.  This Agreement, the Purchased Securities, the
Registration Rights Agreement, Escrow Agreement, the Investor Relations Escrow
Agreement, the Lock-Up Agreements, the Series A Warrants, the Series B Warrants,
the Series C Warrants, the Series D Warrants and any other agreements delivered
together with this Agreement or in connection herewith (collectively, the
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.  The Company has full corporate power and authority necessary to
enter into and deliver the Transaction Documents and to perform its obligations
thereunder.




(d)

Capitalization and Additional Issuances.   The authorized and outstanding
capital stock of the Company and Subsidiaries on a fully diluted basis as of the
date of this Agreement and the Closing Date (not including the Purchased
Securities) are set forth on Schedule 4(d).  Except as set forth on Schedule
4(d), there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock or other equity
interest of the Company or any of the Subsidiaries.  The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company is described on Schedule
4(d).  There are no outstanding agreements or preemptive or similar rights
affecting the Company’s common stock.





6







--------------------------------------------------------------------------------




(e)

Consents.  No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the Over The Counter Bulletin Board (the “Bulletin
Board”) or the Company’s shareholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Purchased Securities.  The Transaction
Documents and the Company’s performance of its obligations thereunder have been
unanimously approved by the Company’s Board of Directors.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any governmental authority in the world, including
without limitation, the United States, or elsewhere is required by the Company
or any Affiliate of the Company in connection with the consummation of the
transactions contemplated by this Agreement, except as would not otherwise have
a Material Adverse Effect or the consummation of any of the other agreements,
covenants or commitments of the Company or any Subsidiary contemplated by the
other Transaction Documents. Any such qualifications and filings will, in the
case of qualifications, be effective on the Closing and will, in the case of
filings, be made within the time prescribed by law.




(f)

No Violation or Conflict.  Assuming the representations and warranties of the
Subscriber in Section 3 are true and correct, neither the issuance nor sale of
the Purchased Securities nor the performance of the Company’s obligations under
this Agreement and all other Transaction Documents entered into by the Company
relating thereto will(i)  violate, conflict with, result in a breach of, or
constitute a default (or an event which with the giving of notice or the lapse
of time or both would be reasonably likely to constitute a default) under (A)
the articles or certificate of incorporation, charter or bylaws of the Company,
(B) any decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Company of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or over the properties or assets
of the Company or any of its Affiliates, (C) the terms of any bond, debenture,
note or any other evidence of indebtedness, or any agreement, stock option or
other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or(ii)
 result in the creation or imposition of any lien, charge or encumbrance upon
the Purchased Securities or any of the assets of the Company or any of its
Affiliates except in favor of Subscriber as described herein; or(iii)  result in
the activation of any anti-dilution rights or a reset or repricing of any debt,
equity or security instrument of any creditor or equity holder of the Company,
or the holder of the right to receive any debt, equity or security instrument of
the Company nor result in the acceleration of the due date of any obligation of
the Company; or




(iv)

result in the triggering of any piggy-back or other registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company.




(g)

The Purchased Securities.  The Purchased Securities upon issuance:




(i)

are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject only to restrictions upon transfer under the 1933
Act and any applicable state securities laws;




(ii)

have been, or will be, duly and validly authorized and on the date of issuance
of the Purchased Securities, the Purchased Securities will be duly and validly
issued, fully paid and nonassessable or if resold in a transaction registered
pursuant to the 1933 Act and pursuant to an effective registration statement or
exempt from registration will be free trading, unrestricted and unlegended;




(iii)

will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company or rights to
acquire securities of the Company; and




(iv)

will not subject the holders thereof to personal liability by reason of being
such holders.





7







--------------------------------------------------------------------------------




(h)

Litigation.  There is no pending or,threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates that would affect
the execution by the Company or the complete and timely performance by the
Company of its obligations under the Transaction Documents.  Except as disclosed
in the Reports, there is no pending or, to the best knowledge of the Company,
basis for or threatened action, suit, proceeding or investigation before any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company, or any of its Affiliates which litigation if adversely determined would
have a Material Adverse Effect.




(i)

No Market Manipulation.  The Company and its Affiliates have not taken, and will
not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the common stock to facilitate the sale or resale of the Purchased
Securities or affect the price at which the Purchased Securities may be issued
or resold.




(j)

Information Concerning Company.  The Reports contain all material information
relating to the Company and its operations and financial condition as of their
respective dates which information is required to be disclosed therein.   Since
December 31, 2010 and except as modified in the Reports or in the Schedules
hereto, there has been no Material Adverse Effect relating to the Company’s
business, financial condition or affairs. The Reports, including the financial
statements included therein do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, taken as a whole, not misleading in light of the
circumstances and when made.




(k)

Defaults.  The Company is not in material violation of its articles of
incorporation or bylaws.   The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters which
default would have a Material Adverse Effect, or (iii) not in violation of any
statute, rule or regulation of any governmental authority which violation would
have a Material Adverse Effect.




(l)

No Integrated Offering.   Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security of the Company nor solicited any offers to buy
any security of the Company under circumstances that would cause the offer of
the Purchased Securities pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Bulletin Board.  No prior offering will impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Purchased Securities to be integrated with other offerings which would
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Purchased Securities that would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.




(m)

No General Solicitation.  Neither the Company, nor any of its Affiliates, nor to
its knowledge, any person acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D/Regulation S under the 1933 Act) in connection with the offer or sale of the
Purchased Securities.




(n)

No Undisclosed Liabilities.  Since the date of the latest periodic report,
except as disclosed in the Reports, the Company has no liabilities or
obligationsother than those incurred in the ordinary course of the Company
businesses since the date of the latest periodic reportand which, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, except as disclosed in the Reports or on Schedule 4(n).





8







--------------------------------------------------------------------------------




(o)

No Undisclosed Events or Circumstances.  Since  December 31, 2010, except as
disclosed in the Reports, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, operations or financial
condition, that, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in the Reports.




(p)

Dilution.  The Company’s executive officers and directors understand the nature
of the Purchased Securities being sold hereby and recognize that the issuance of
the Purchased Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment that the issuance of the Purchased Securities is in the
best interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Purchased Securities is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company or parties entitled to receive
equity of the Company.




(q)

No Disagreements with Accountants and Lawyers.  There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise
between the Company and the accountants and lawyers previously and presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers, nor have there been any such
disagreements during the two years prior to the Closing Date, in each case, that
could cause a Material Adverse Effect.




(r)

Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.




(s)

Reporting Company.  The Company is a publicly-held company subject to reporting
obligations pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended (the “1934 Act”).  Pursuant to the provisions of the 1934 Act, the
Company has timely filed all reports and other materials required to be filed
thereunder with the Commission during the preceding twelve months.  

 

(t)

Listing.  The Company’s common stock is quoted on the Bulletin Board currently
under the symbol “TKSZ”.  The Company has not received any oral or written
notice that its common stock is not eligible nor will become ineligible for
quotation on the Bulletin Board nor that its common stock does not meet all
requirements for the continuation of such quotation.  The Company satisfies all
the requirements for the continued quotation of its common stock on the Bulletin
Board.




(u)

Transfer Agent.   The Company’s transfer agent is a participant in the
Depository Trust Company Automated Securities Transfer Program. The name,
address, telephone number, fax number, contact person and email address of the
Company transfer agent is set forth on Schedule 4(u) hereto.





9







--------------------------------------------------------------------------------




(v)

Environmental Compliance. Since their inception, neither the Company, nor any of
its Subsidiaries have been, in violation of any applicable law relating to the
environment or occupational health and safety, where such violation would have a
Material Adverse Effect. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. “Environmental Laws” shall mean all applicable laws
relating to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Other than as disclosed on Schedule 4(v), the Company and
each of its Subsidiaries are also in compliance with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws. There are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its Subsidiaries that violate or may
violate any Environmental Law after the Closing Date or that may give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance where, in each of the
foregoing clauses (i) and (ii), the failure to so comply could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.




(w)

Employees. Neither the Company nor any Subsidiary has any collective bargaining
arrangements or agreements covering any of its employees. Except as disclosed in
the Reports or Other Written Information, neither the Company nor any Subsidiary
has any employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary. Since the date of the latest periodic report, no
officer, consultant or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, would have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company or any Subsidiary.




(x)

Public Utility Holding Company Act; Investment Company Act and U.S. Real
Property Holding Corporation Status. The Company is not a “holding company” or a
“public utility company” as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.  The Company is not and has never been a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended.





10







--------------------------------------------------------------------------------




(y) 

ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its Subsidiaries which is or would be materially adverse to the Company and its
subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Purchased Securities will
not involve any transaction which is subject to the prohibitions of Section 406
of ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code of 1986, as amended, provided, that, if any of
the Subscribers, or any person or entity that owns a beneficial interest in any
of the Subscribers, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(bb), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.




(z)

Independent Nature of Subscribers. The Company acknowledges that the obligations
of each Subscriber under the Transaction Documents are several and not joint
with the obligations of any other Subscriber, and no Subscriber shall be
responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that the
decision of each Subscriber to purchase securities pursuant to this Agreement
has been made by such Subscriber independently of any other Subscriber and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have been made or given by any other Subscriber or by
any agent or employee of any other Subscriber, and no Subscriber or any of its
agents or employees shall have any liability to any Subscriber (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Documents, and no action taken by any Subscriber pursuant hereto or
thereto, shall be deemed to constitute the Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Subscriber shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose.




(aa)

Sarbanes-Oxley Act. The Company is in material compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and for which
material compliance by the Company is required as of the date hereof.




(bb)

PFIC.  Neither the Company nor any of its Subsidiaries is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.




(cc)

OFAC. Neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee, Affiliate or person acting
on behalf of any of the Company or any of its Subsidiaries, is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Purchased Securities, or lend,
contribute or otherwise make available such proceeds to any subsidiary of the
Company, joint venture partner or other person or entity, towards any sales or
operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned
by OFAC or for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.





11







--------------------------------------------------------------------------------




(dd)

Money Laundering Laws. The operations of each of the Company and its
Subsidiaries are and have been conducted at all times in compliance with the
money laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.




(ee)

Company Predecessor and Subsidiaries.  The Company makes each of the
representations contained in Sections 4(a), (b), (c), (d), (e), (f), (h), (j),
(k), (l), (m), (n), (o), (p), (q), (r), (v), (w), (y), (aa), (bb), (cc) and (dd)
of this Agreement, as same relate or could be applicable to each Subsidiary,
including the Merging Company.  All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Sections 7(f) through 7(l) shall relate, apply and refer to the Company and its
predecessors and successors.  The Company represents that it owns all of the
equity of the Subsidiaries and rights to receive equity of the Subsidiaries
identified on Schedule 4(a), free and clear of all liens, encumbrances and
claims, except as set forth on Schedule 4(a).  The Company further represents
that except as described in the Reports the Subsidiaries have not been known by
any other name for the prior five years.




(ff)

Solvency. Based on the financial condition of the Company as of the Closing Date
after giving effect to the receipt by the Company of the proceeds from the
Offering (i) the Company’s fair saleable value of its assets exceeds the amount
that will be required to be paid on or in respect of the Company’s existing
debts and other liabilities (including known contingent liabilities) as they
mature; (ii) the Company’s assets do not constitute unreasonably small capital
to carry on its business for the current fiscal year as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).




(gg)

Correctness of Representations.  The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.




(hh)

Survival.  The foregoing representations and warranties shall survive for a
period of two years after the Closing Date.




(ii)

No Brokers.  Neither the Company nor any Subsidiary has taken any action which
would give rise to any claim by any person for brokerage commissions, finder’s
fees or similar payments relating to this Agreement or the transactions
contemplated hereby.





12







--------------------------------------------------------------------------------




5.

Regulation D/Regulation S Offering/Legal Opinion.  




(a)

The offer and issuance of the Purchased Securities to the Subscribers is being
made pursuant to the exemption from the registration provisions of the 1933 Act
afforded by Section 4(2) or Section 4(6) of the 1933 Act or Rule 506 of
Regulation D and/or Regulation S promulgated thereunder.  On the Closing Date,
the Company will provide an opinion reasonably acceptable to the Subscribers
from the Company’s legal counsel opining on the availability of an exemption
from registration under the 1933 Act as it relates to the offer and issuance of
the Purchased Securities.  A form of the Closing Legal Opinion is annexed hereto
as Exhibit D.  The Company will provide, at the Company’s expense, such other
legal opinions, if any, as are reasonably necessary in each Subscriber’s opinion
for the issuance and resale of the Purchased Securities pursuant to an effective
registration statement. The Company shall approve, or have its designated
counsel approve, Rule 144 legal opinion requests from Subscriber’s counsel for
removal of restrictive legends to the Purchased Securities, within three (3)
business days of such request being provided to the Company’s transfer agent.




6.

Legal Fees.   The Company shall be responsible for its own legal fees in
connection with this Agreement.  




7.

Covenants of the Company.  The Company covenants and agrees with the Subscribers
as follows:




(a)

Stop Orders.  Subject to the prior notice requirement described in Section 7(n),
the Company will advise the Subscribers, within twenty-four hours after it
receives notice of issuance by the Commission, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the common stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.  The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Purchased Securities, except
as may be required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscribers.




(b)

Listing/Quotation.  The Company will maintain the quotation or listing of its
common stock on any one of the American Stock Exchange, Nasdaq Capital Market,
Nasdaq Global Market, Nasdaq Global Select Market, Bulletin Board, or New York
Stock Exchange (whichever of the foregoing is at the time the principal trading
exchange or market for the common stock (the “Principal Market”), and will
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable,
for a period of at least three (3) years following the Closing Date. The Company
will provide Subscribers with copies of all notices it receives notifying the
Company of the threatened and actual delisting of the common stock from any
Principal Market.  As of the date of this Agreement and the Closing Date, the
Bulletin Board is and will be the Principal Market.




(c)

Market Regulations.  If required, the Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Purchased Securities to the Subscribers and promptly provide copies thereof to
the Subscribers.








13







--------------------------------------------------------------------------------



(d)

Filing Requirements.  From the date of this Agreement and until the last to
occur of (i) one (1) year after the Final Closing Date, or (ii) until the
Purchased Securities can be resold or transferred by the Subscribers pursuant to
Rule 144(b)(1)(i) (the date of such latest occurrence being the “End Date”), the
Company will (A) comply in all respects with its reporting and filing
obligations under the 1934 Act, and (B) comply with all requirements related to
any registration statement filed pursuant to this Agreement.  The Company will
use its best efforts not to take any action or file any document (whether or not
permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date.  Until the End Date, the Company
will continue the listing or quotation of the common stock on a Principal Market
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.  The Company
agrees to timely file a Form D with respect to the Purchased Securities if
required under Regulation D and to provide a copy thereof to each Subscriber
promptly after such filing.




(e)

Use of Proceeds.   The proceeds of the Offering will be employed by the Company
for the following purposes in the following amounts:   




(i) PRC Legal Fees $15,000




(ii)U.S Legal Fees $80,000




 (iv)  Audit $60,000




(v) Investor Relations $400,000




 (vii) Working Capital $ 60,000




Except as described on Schedule 7(e), the Purchase Price may not and will not be
used for accrued and unpaid officer and director salaries, payment of financing
related debt, redemption of outstanding notes or equity instruments of the
Company nor non-trade obligations outstanding on the Closing Date.  




(f)

DTC Program.  For a period of at least two (2) years from the Closing Date, the
Company will employ as the transfer agent for the Purchased Securities a
participant in the Depository Trust Company Automated Securities Transfer
Program that is eligible to deliver shares via the Deposit Withdrawal Agent
Commission System. For a period of one year from the Closing Date, the Company
shall maintain the Company’s current transfer agent.




(g)

Taxes.  From the date of this Agreement and until the End Date, the Company will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.




(h)

Insurance.  As reasonably necessary as determined by the Company, from the date
of this Agreement and until the End Date, the Company will keep its assets which
are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in the Company’s line of business and location, in
amounts and to the extent and in the manner customary for companies in similar
businesses similarly situated and located and to the extent available on
commercially reasonable terms.





14







--------------------------------------------------------------------------------




(i)

Books and Records.  From the date of this Agreement and until the End Date, the
Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.




(j)

Governmental Authorities.   From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.




(k)

Intellectual Property.  From the date of this Agreement and until the End Date,
the Company shall maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use intellectual
property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business, unless it is sold for value.  Schedule 7(k) hereto
identifies all of the intellectual property owned by the Company and
Subsidiaries.




(l)

Properties.  From the date of this Agreement and until the End Date, the Company
will keep its properties in good repair, working order and condition, reasonable
wear and tear excepted, and from time to time make all necessary and proper
repairs, renewals, replacements, additions and improvements thereto; and the
Company will at all times comply with each provision of all leases and claims to
which it is a party or under which it occupies or has rights to property if the
breach of such provision could reasonably be expected to have a Material Adverse
Effect.  The Company will not abandon any of its assets except for those assets
which have negligible or marginal value or for which it is prudent to do so
under the circumstances.




(m)

Confidentiality/Public Announcement.   From the date of this Agreement and until
the End Date, the Company agrees that except in connection with a Form 8-K and
the registration statement or statements regarding the Subscriber’s Purchased
Securities or in correspondence with the SEC regarding same, it will not
disclose publicly or privately the identity of the Subscriber unless expressly
agreed to in writing by a Subscriber or only to the extent required by law and
then only upon not less than three days prior notice to Subscriber.  In any
event and subject to the foregoing, the Company undertakes to file a Form 8-K
and issue a press release describing the Offering on the fourth business day
after the Closing Date.  Prior to the Closing Date, such Form 8-K will be
provided to Subscribers for their review and approval.  In the Form 8-K, the
Company will specifically disclose the nature of the Offering and amount of
common stock outstanding immediately after the Closing.  Upon  delivery by the
Company to the Subscribers after the Closing Date of any notice or information,
in writing, electronically or otherwise, and while the Purchased Securities are
held by Subscribers, unless the  Company has in good faith determined that the
matters relating to such notice do not constitute material, nonpublic
information relating to the Company or Subsidiaries, the Company  shall within
four business days after any such delivery publicly disclose such  material, 
nonpublic  information on a Report on Form 8-K, provided, however, that the
Company will have no obligation to file any Report on Form 8-K with respect to
(i) any information contained in the registration statement relating to the
registration of the Registrable Securities, submitted for investors’ review
pursuant to Section 9 herein, and (ii) the information as to currently
contemplated and/or negotiated financing transactions.  In the event that
the Company believes that a notice or communication to Subscribers contains
material, nonpublic information relating to the Company or Subsidiaries, the
Company shall so indicate to Subscribers prior to delivery of such notice or
information.  Subscribers will be granted sufficient time to notify the Company
that such Subscriber elects not to receive such information.   In such case, the
Company will not deliver such information to Subscribers.  In the absence of any
such indication, Subscribers shall be allowed to presume that all matters
relating to such notice and information do not constitute material, nonpublic
information relating to the Company or Subsidiaries.





15







--------------------------------------------------------------------------------




(n)

Non-Public Information.  The Company covenants and agrees that except for the
Reports, Other Written Information and schedules and exhibits to this Agreement
and the Transaction Documents, which information the Company undertakes to
publicly disclose on the Form 8-K described in Section 7(m) above and except for
the information as to currently contemplated and/or negotiated financing
transactions, neither it nor any other person acting on its behalf will at any
time provide any Subscriber or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Subscriber shall have agreed in writing to accept such information.
 The Company understands and confirms that each Subscriber shall be relying on
the foregoing representations in effecting transactions in securities of the
Company.




(o)

Reserved.

 




(p)

Lockup Agreement.   The Company will deliver to the Subscribers on or before the
Closing Date, and enforce the provisions of, irrevocable lockup agreements
(“Lockup Agreement”) in the form annexed hereto as Exhibit C, with the persons
identified on Schedule 7(p).




(q)

Board of Directors and CFO.  The Company must have or hire an English speaking
CFO with GAAP accounting and public reporting experience (“New CFO”) within
three months of closing an equity or debt financing, individually or the in the
aggregate of at least $5,000,000 (the “Future Funding”). If such action is not
completed by such time frame, then within five (5) business days of the end of
each month that the New CFO is not appointed, the Company shall issue each
Subscriber the number of shares equal to 1% of the Purchased Shares acquired by
each such respective Subscriber, for a maximum of 5 months, as a penalty. The
Company must have an independent board in place of at least three independent
directors (at least one English speaking) with public board experience (“New
Board”) three months of closing the Future Funding. If such action is not
completed by such time frame, then within five (5) business days of the end of
each month that the New Board is not appointed, the Company shall issue each
Subscriber the number of shares equal to 1% of the Purchased Shares acquired by
each such respective Subscriber, for a maximum of 5 months, as a penalty.




(r)

Investor Relations.  The Company shall pay JOL Group, LLC. $400,000 for Investor
Relations pursuant to the terms of the Communication Representative Agreement
set forth in Exhibit B. Two Hundred Sixty Thousand Dollars ($260,000) of the
$400,000 will be paid at Closing (the “Initial IR Funds”), Guolin Yang shall
deposit 900,000 shares of the Company’s common stock owned by Guolin Yang in an
escrow account with Bernard & Yam, LLP as a collateral for the payment of an
additional One Hundred Forty Thousand Dollars ($140,000) to be paid within 105
days of Closing, as provided for  in the Communication Representative Agreement,
 set forth in Exhibit B.  




(s)

Additional Negative Covenants.  From the date of this Agreement until the
earlier of (i) six (6) months from the  Closing or (ii) the effective date of
the Registration Statement, the Company will not and will not permit any of its
Subsidiaries, without the written consent of the Subscribers, to directly or
indirectly:




(i)

engage in any business other than businesses engaged in or proposed to be
engaged in by the Company on the Closing Date or businesses similar thereto;




(ii)

merge or consolidate with any person or entity (other than mergers of wholly
owned subsidiaries into the Company), or sell, lease or otherwise dispose of its
assets other than in the ordinary course of business involving an aggregate
consideration of more than ten percent (10%) of the book value of its assets on
a consolidated basis in any 12-month period, or liquidate, dissolve,
recapitalize or reorganize;




(iii)

incur any indebtedness for borrowed money or become a guarantor or otherwise
contingently liable for any such indebtedness in excess of five hundred thousand
dollars ($500,000), except for obligations incurred in the ordinary course of
business;





16







--------------------------------------------------------------------------------




(iv)

enter into any new agreement or make any amendment to any existing agreement,
which by its terms would restrict the Company’s performance of its obligations
to holders of the Purchased Securities pursuant to this Agreement or any
Transaction Documents; or




(v)

enter into any agreement with any holder or prospective holder of any securities
of the Company providing for the granting to such holder of registration rights,
preemptive rights, special voting rights or protection against dilution.




(t)

Reservation of Common Stock.  The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the exercise of the Warrants, such number of shares
of Common Stock as shall from time to time equal the number of shares sufficient
to permit the exercise of the Warrants issued pursuant to this Agreement in
accordance with their respective terms.




8.

Covenants of the Company Regarding Indemnification.




(a)

The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscriber, the Subscriber’s officers, directors, agents, Affiliates, members,
managers, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Subscriber or any such person
which results, arises out of or is based upon (i) any material misrepresentation
by the Company or breach of any representation or warranty by the Company in
this Agreement or in any Exhibits or Schedules attached hereto in any
Transaction Documents, or (ii) after any applicable notice and/or cure periods,
any breach or default in performance by the Company of any material covenant or
undertaking to be performed by the Company hereunder, or any other material
agreement entered into by the Company and Subscriber relating hereto.




(b)

The Subscriber agrees to indemnify, hold harmless, reimburse and defend the
Company, the Company’s officers, directors, agents, Affiliates, members,
managers, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon them or any such person which
results, arises out of or is based upon any material misrepresentation by the
Subscriber in this Agreement or in any Exhibits or Schedules attached hereto or
in any Transaction Documents.  Notwithstanding the forgoing, in no event shall
the liability of the Subscriber or permitted successor hereunder, or under any
Transaction Documents or other agreement delivered in connection herewith,
exceed the Purchase Price paid by such Subscriber.




(c)

The procedures set forth in Section 9(f) shall apply to the indemnification set
forth in Section 8.




9.

Reserved.




10.

Additional Shares of Common Stock.  In the event that the U.S. GAAP consolidated
financial statements of the Company filed on Form 10-K with the SEC, reflect
less than $7,600,000 of After-Tax Net Income, (“ATNI”) for the fiscal year
ending December 31, 2011 (the “Guaranteed NI”), then the Company shall issue
each Subscriber additional shares of the Company’s common stock (“Additional
Shares”) equal to the difference between A and the product of A x B, where A is
the number of Purchased Shares originally issued to Subscriber pursuant to this
Offering, and B equals (Guaranteed NI minus actual applicable ATNI) / Guaranteed
NI.  For purposes of this calculation, the ATNI shall not include any charges
resulting from the issuance of any non-recurring and non-cash costs, including
those issued in connection with the Combination, the Additional Shares or in
connection with any penalty associated with the Registration Rights Agreement.
 The Additional Shares due to Subscriber shall be issued by Company within three
(3) business days of the filing of Form 10-K with the SEC declaring the annual
audited results.





17







--------------------------------------------------------------------------------




11.

Closing Conditions.




(a)

The obligation hereunder of the Subscriber to acquire and pay for the Purchased
Securities is subject to the satisfaction or waiver, at or before the Closing,
of each of the conditions set forth below. These conditions are for the
Subscriber’s sole benefit and may be waived by the Subscriber at any time in its
sole discretion.




(i)

The representations and warranties of the Company contained in this Agreement
shall have been true and correct on the date of this Agreement and shall be true
and correct on the Closing Date as if given on and as of the Closing Date
(except for representations given as of a specific date, which representations
shall be true and correct as of such date), and on or before the Closing Date
the Company shall have performed all covenants and agreements of the Company
contained herein or in any of the other Transaction Documents required to be
performed by the Company on or before the Closing Date;




(ii)

The Company shall have delivered to the Escrow Agent a certificate, dated the
Closing Date, duly executed by its Chief Executive Officer, to the effect set
forth in subparagraph (i) of this Section 11(a);




(iii)

The Transaction Documents have been duly executed and delivered by the Company
to the Escrow Agent, including the executed Warrants and the Registration Rights
Agreement; and




(iv)

On the Closing Date, the Subscriber shall have received an opinion of the
counsel for the Company, dated the Closing Date, addressed to the Subscribers,
in the form attached as Exhibit D.




(b)

The obligation hereunder of the Company to issue and sell the Purchased
Securities to the Subscriber is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below. These conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion.




(i)

The representations and warranties of the Subscriber in this Agreement and each
of the other Transaction Documents to which the Subscriber is a party shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date;




(ii)

The Purchase Price for the Purchased Shares has been delivered to the escrow
account maintained by Bernard & Yam, LLP (the “Escrow Agent”);




(iii)    The Company shall have completed the Combination simultaneously with
the Closing of the Offering described herein




(iv)

The Transaction Documents to which the Subscriber is a party have been duly
executed and delivered by the Subscriber to the Escrow Agent.




(v)

The Company has received all the governmental approval on the Wholly Foreign
Owned Enterprise structure and received a legal opinion of a qualified Chinese
legal counsel with this regard.





18







--------------------------------------------------------------------------------




12.

Reserved




13.

Miscellaneous.




(a)

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:




If to the Company, to:







25-26F Wanxiang Enterprise Building,

No.70 Station North Road,

Changsha, Hunan Province, China, Postal Code: 410001







With a copy by fax only to (which copy shall not constitute notice):




Bernard & Yam, LLP

Attn: Bin Zhou, Esq.

401 Broadway Suite 1708

New York, NY 10013

Fax: 212-219-3604




 

If to the Subscribers:




To each of the addresses and facsimile numbers listed on the signature pages of
this Agreement




With a copy by fax only to (which copy shall not constitute notice):




Brewer & Pritchard, P.C.

3 Riverway, 1800

Houston, Texas 77056

Attn: Sondra Jurica

713-209-2912

Fax: 713-659-5302





19







--------------------------------------------------------------------------------




(b)

Entire Agreement; Amendment. This Agreement and the other Transaction Documents
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Transaction Documents, neither the Company nor any of the Subscribers makes
any representations, warranty, covenant or undertaking with respect to such
matters and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein. Notwithstanding the
forgoing, the Company agrees and acknowledges that the Subscribers are relying
upon the representations, warranties and covenants made by both the Company and
the Merging Company contained in the Share Exchange Agreement, dated of even
date herewith, by and between the Company and the Merging Company, as if such
representations, warranties and covenants were made directly to the subscribers.
 No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least fifty percent (50%) of the total shares of common stock
purchased in the Offering and then outstanding (the “Majority Holders”), and no
provision hereof may be waived other than by a written instrument signed by the
party against whom enforcement of any such waiver is sought. No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the Purchased Shares then outstanding. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents or holders of
Purchased Shares, as the case may be.




(c)

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.




(d)

Law Governing this Agreement.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Texas or in the federal courts located in the state and
county of Texas.  The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.  The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Documents by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.





20







--------------------------------------------------------------------------------




(e)

Specific Enforcement, Consent to Jurisdiction.  The Company and Subscribers
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.  Subject to Section 13(d)
hereof, the Company and the Subscribers hereby irrevocably waive, and agree not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in Texas of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.




(f)

Damages.   In the event the Subscriber is entitled to receive any liquidated
damages pursuant to the Transactions Documents, the Subscriber may elect to
receive the greater of actual damages or such liquidated damages.




(g)

Maximum Payments.   Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscriber and thus refunded to the
Company.




(h)

Calendar Days.   All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated.  The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours.  Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City.
 Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.




(i)

Captions: Certain Definitions.  The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement.  As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.




(j)

Severability.  In the event that any term or provision of this Agreement shall
be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.







[Signature Pages Follow]





21







--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT




Please acknowledge your acceptance of the foregoing Subscription Agreement with
TK Star Design Inc by signing and returning a copy to the Company whereupon it
shall become a binding agreement.




NUMBER OF SHARES                             x    $ 1,00_ =
                            (the “Purchase Price”)

  







___________________________________

_____________________________________

Signature

Signature (if purchasing jointly)

 

 

___________________________________

_____________________________________

Name Typed or Printed

Name Typed or Printed

 

 

___________________________________

_____________________________________

Entity Name

Entity Name

 

 

___________________________________

_____________________________________

Address

Address

 

 

___________________________________

_____________________________________

City, State and Zip Code

City, State and Zip Code

 

 

___________________________________

_____________________________________

Telephone - Business

Telephone - Business

 

 

___________________________________

_____________________________________

Telephone – Residence

Telephone – Residence

 

 

___________________________________

_____________________________________

Facsimile – Business

Facsimile - Business

 

 

___________________________________

_____________________________________

Facsimile – Residence

Facsimile – Residence

 

 

___________________________________

_____________________________________

Tax ID # or Social Security #

Tax ID # or Social Security #

 

 




Name in which securities should be issued:

Date:  July 20, 2011





22







--------------------------------------------------------------------------------

This Subscription Agreement is agreed to and accepted as of July 20, 2011.







By: /s/Guolin Yang

      Name:  Guolin Yang

      Title:    Chief Executive Officer











23







--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES




Exhibit A

Escrow Agreement

Exhibit B

Communication Services Agreement

Exhibit C

Form of Lockup Agreement

Exhibit D

Form of Legal Opinion

Exhibit E

Intentionally Omitted

Exhibit F

Series A Warrant

Exhibit G

Series B Warrant

Exhibit H

Series C Warrant

Exhibit I

Series D Warrant

Exhibit J

Registration Rights Agreement








24







--------------------------------------------------------------------------------

Schedules

Schedule 4(a): Subsidiaries and Affiliated Entities of Company




Wholly Owned Subsidiary:




Phoenix International (China) Limited, a company organized under the laws of
Hong Kong and a wholly-owned subsidiary of PUBCO (“Phoenix International”);

 

Wholly Owned Subsidiary of Phoenix International




Hunan Beiwei International Media Consulting Co., Ltd, a limited liability
company organized under the laws of the People’s Republic of China and a
wholly-owned subsidiary of Phoenix International (“Hunan Beiwei”);

 

VIE Affiliated Entities of Hunan Beiwei




Changsha North Latitude 30 Cultural Communications Co., Ltd., a limited
liability company organized under the laws of the People’s Republic of China and
an affiliated entity of Hunan Beiwei through contractual arrangements (“North
Latitude”);

 

Changsha Beichen Cultural Communications Co., Ltd., a limited liability company
organized under the laws of the People’s Republic of China and an affiliated
entity of Hunan Beiwei through contractual arrangements (“Beichen”);




Changsha Zhongte Trade Advertising Co., Ltd., a limited liability company a
limited liability company organized under the laws of the People’s Republic of
China and an affiliated entity of Hunan Beiwei through contractual arrangements
(“Zhongte”)




Schedule 4(d): Capital Structure




Authorized Stock:




100,000,000 shares, 99,000,000 shares of common stock, par value $ 0.001, and
1,000,000 shares of common stock, par value $ 0.001




Issued and Outstanding Shares




Pre-Closing: 42,870,700 common shares




Post-Closing: 43,485,700 common shares











25







--------------------------------------------------------------------------------

Schedule 4(n): Undisclosed Liabilities







None










Schedule 4(u): Transfer Agent




The Transfer Agent is Action Stock Transfer Corporation, 7069 S. Highland Drive,
Suite 300, Salt Lake City, UT 84121. Its telephone number is 801-274-1088.







Schedule 4(v): Environmental Law Violations




None














26





